I dissent from the order denying a rehearing. There was a plain and direct issue as to the assignment *Page 93 
of the note given by defendant to Studebaker Brothers Company, and the plaintiff was bound to make proof of that fact. In my opinion the proof was wholly insufficient. According to the weight of authority the treasurer of a trading corporation has no power as such to indorse the negotiable paper of the corporation for sale or discount, and here was no evidence of a special authority — no evidence even that Weaver was treasurer — no evidence of the genuineness of his signature. To hold that the assignment was proved in this case is, in my opinion, to establish a dangerous precedent.